Citation Nr: 0326332	
Decision Date: 10/03/03    Archive Date: 10/15/03	

DOCKET NO.  96-23 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain. 

2.  Entitlement to service connection for a chronic skin 
disorder of the scalp.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from November 1985 
to October 1988 and from January 1989 to September 1990.  
This matter was previously before the Board of Veterans' 
Appeals (Board) in June 1999 at which time it was remanded 
for further development.  The case has been returned to the 
Board for appellate review.


REMAND

In its 1999 remand, the RO was to contact the VA Medical 
Center in Albany, New York, and ask for copies of all records 
of inpatient or outpatient treatment provided to the veteran 
at any time for any disorder.  The records which have been 
associated with the claims folder date from 1999.  At the 
hearing itself the veteran testified that he was seen for 
ankle difficulties at the VA Medical Center in Albany in 
"probably '92, in the summer."  It is not clear from the 
evidence of record whether the only records available at the 
VA Medical Center in Albany date from 1999 or not.

The service medical records which are available reflect the 
veteran was seen on a number of occasions during service for 
treatment and evaluation of complaints pertaining to both 
disabilities at issue.  However, the post service medical 
records available do not contain much reference to either 
disability at issue.  The veteran was accorded a skin 
examination by VA in August 1995 and was provided with a 
diagnosis of scarring alopecia secondary to folliculitis.  
There was no opinion given as to the etiology of the 
folliculitis.  The veteran was also accorded an examination 
of the feet by VA in August 1995.  He stated that he twisted 
the right ankle in 1987 and had dull right ankle pain since 
then.  He was given a diagnosis of history of right ankle 
sprain in 1987 with chronic right ankle pain.  Degenerative 
joint disease of the right ankle was to be ruled out.  It 
does not appear that an X-ray study was accomplished.  There 
is no opinion of record as to whether or not there is a 
current right ankle disability and, if so, whether it might 
be attributable to active service either by incurrence or 
aggravation.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make all reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under the laws administered by VA.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).  The Board believes that further assistance is 
indicated in this case and it is REMANDED for the following:

1.  The RO should contact the veteran to 
obtain the names and addresses of all 
health care providers who have treated 
him for the claimed disabilities at issue 
since service discharge.  After securing 
the necessary release of information 
authorization, the RO should obtain those 
records that have not been previously 
secured.  Of particular interest are any 
records from the VA Medical Center in 
Albany, New York, prior to 1999.  If 
there are no records available, this 
should be so indicated by that facility.  

2.  The veteran should be accorded 
examinations by physicians knowledgeable 
in dermatology and orthopedics for the 
purpose of determining the nature and 
etiology of any skin disorder or ankle 
disorder present, respectively.  All 
indicated studies and tests are to be 
accomplished.  Each examiner should 
provide an opinion as to whether it is as 
likely as not that any disorder 
identified is attributable to the 
veteran's periods of active service.  The 
claims folder is to be made available to 
the examiners for review prior to their 
examinations.  With regard to the 
dermatology examination, the examiner is 
also asked to express an opinion as to 
whether any skin condition involving the 
scalp, if found to have preexisted 
service, was aggravated therein.  The 
veteran is to be apprised of the 
importance of appearing for any scheduled 
examination.  See 38 C.F.R. § 3.655 
(2003).

3.  The RO should then review the claims 
file and take any further action deemed 
necessary to comply with the 
notice/assistance provisions of the VCAA 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits sought are not granted to 
the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity for response 
before the record is returned to the 
Board for further review.

Then, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to comply with 
governing adjudicative procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




